Title: Enclosure: John Treadwell to John Chester, 21 September 1791
From: Treadwell, John
To: Chester, John



Farmington [Connecticut] Septr. 21st AD 1791
Sir

Pursuant to your request I wrote to a Gentleman in each of the towns of Southington Berlin and Bristol for the necessary information on the subject manufactures in those towns, but have received no answer except from Mr Andrews of Southington. The account he has given and the estimates he has made I have reason to conclude are pretty correct, and with very little variation, as to common manufactures, will apply to the towns of Berlin and Bristol whose circumstances are very simular to those of Southington regard being had to the number of inhabitants in the respective towns, and indeed for substance will apply to this Town, though I believe a greater proportion of foreign Cloths are used here than in those towns, and from a general view of the Subject I should conjecture that something more than one third of the whole expense of clothing the inhabitants of this town is laid out in foreign Articles.
The manufacture of articles of clothing in this town has hitherto been carried on in the family way chiefly and these manufactures particularly the woollen have of late, in some families attained a good degree of perfection. The woollen manufactuory at Hartford has contributed much to the defusion of knowledge in this branch to the people particularly in the vicinity, and in that respect, at least, has been highly useful, but the woollen & cotten manufactures of various fabrics and various qualities are carried on with apparent success, by a Mr. Brownson of this town as a regular trade. He has employed for a year or two past perhaps about fifty persons in his Business though not all or the most of them at his factory. He expects the present year to make about ten thousand yards of cloth of woollen & cotten. Some of his fabrics are very fine and good, and generally his cloths, are found for service to excell those of like fineness that are imported, but he has not as yet been able to give them that complete finish which foreign cloths have, and consequently, they do not command that ready market in cash that imported cloths do. He finds a market for them however in the way of barter, but it commonly takes two or three turns before he can convert them into money and this is an inconvenience he cannot remove for want of proper machinery to give a high finish to his cloths, which his property will not enable him at present to procure. His profits however notwithstanding this disadvantage are sufficient to enable him to pursue the business, and he seems to be in a state of gradual progression toward perfection.
Mr Martin Bull of this Town a Goldsmith ⟨for⟩ about two years past set up the manufacture of Coa⟨t⟩ buttons being I suppose the first who has set up the business in this State. This manufacture is in its infancy but is however by no means unworthy of Notice in its present state. The buttons are made of hardned tin, very serviceable and of a good appearance, and in no respect inferiour to a great proportion of imported buttons. He has made several thousand dozen, and informs me that a boy of sixteen may make 200 Gross in a year, the profits would be considerable were it not for the exceeding ⟨low⟩ price of some of the Matthewman buttons import⟨ed from⟩ Europe. He can afford them for 10/ pr gross for co⟨at ⟩ for vest buttons but it seems the Merchant will not take large quantities at that price as imported ones are something cheaper, a sample of the buttons is inclosed.
The manufacture of Hats is about to be carried on here upon a pretty large Scale. About twenty persons are expected to be employed in the House erected for that purpose but what success the Undertakers will have is uncertain. The furr branch of that business be sure labours under great embarrassments at present which cannot be removed without the aid of Government, whatever may be done with it.
Since the receipt of your Letter I have been wholly occupied in business I was appointed to do by the General Assembly in October last, and on that account have found it impracticable to pay that attention to this Subject, which was necessary to afford you the expected information or to do it within the time requested, add to this the failure of two of the Gentlemen to whom I wrote for information, I presume it will not be thought strange that the Information I am able to give you on the Subject is so very imperfect.
I am   Sir   your most obedt humbe Servt
John Treadwell
